      Case 1:03-md-01570-GBD-SN Document 4389 Filed 01/31/19 Page 1 of 2



                   MDL 1570 PLAINTIFFS’ EXECUTIVE COMMITTEES                                           01/31/2019
                         In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)

   Plaintiffs’ Executive Committee for Personal                  Plaintiffs’ Executive Committee for
              Injury and Death Claims                                    Commercial Claims
 Ronald L. Motley, (1944-2013)                             Stephen A. Cozen, Co-Chair
 Jodi Westbrook Flowers / Donald A. Migliori, Co-Chairs    Sean Carter, Co-Chair
 MOTLEY RICE LLC                                           COZEN O’CONNOR
 James P. Kreindler, Co-Chair
 KREINDLER & KREINDLER LLP
 Andrew J. Maloney III, Co-Liaison Counsel                  J. Scott Tarbutton, Liaison Counsel
 KREINDLER & KREINDLER LLP                                  COZEN O’CONNOR
 Robert T. Haefele, Co-Liaison Counsel
 MOTLEY RICE LLC
                                                      VIA ECF

January 30, 2019

The Honorable Sarah Netburn
Thurgood Marshall United States Courthouse
40 Foley Square, Room 430
New York, NY 10007

        RE:       In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)

Dear Judge Netburn:

        I write on behalf of the Plaintiffs’ Executive Committees (“PECs”), with consent from
defendant Dallah Avco, to jointly request that the fact discovery deadline as to Dallah Avco be
modified to coincide with the jurisdictional discovery deadline set for the Kingdom of Saudi
Arabia.

        Your Honor will recall that Dallah Avco asked for the Court’s authorization to tether its
fact discovery deadline to the jurisdictional discovery deadline for the Kingdom on October 24,
2018. See ECF No. 4216 at n. 2 (“Dallah Avco’s position is that, given the close relationship
between the claims against Dallah Avco and the claims against the Kingdom of Saudi Arabia,
Dallah Avco’s fact discovery deadline should be the same as whatever fact discovery deadline
applies to discovery concerning the Kingdom.”). This Court granted Dallah Avco’s request and
set a January 31, 2019 control deadline. See October 26, 2018 Order at ECF No. 4230.

        The PECs have completed depositions of several Dallah Avco witnesses, including that
of a 30(b)(6) witness last week in Madrid who addressed various issues relating to Omar al
Bayoumi’s “secondment” based on a review of Dallah Avco’s business records and information
available to certain current and former employees. However, the PECs also intend to depose
certain representatives of the Saudi government concerning the “secondment,” and Omar al
Bayoumi himself, in the context of the jurisdictional discovery proceedings as to Saudi Arabia.
Those depositions are relevant to the claims and defenses in the proceedings as to Dallah Avco,
and Dallah Avco intends to participate in those depositions.
       Case 1:03-md-01570-GBD-SN Document 4389 Filed 01/31/19 Page 2 of 2
 The Honorable Sarah Netburn
 January 30, 2019
 Page 2

        In light of the ongoing jurisdictional discovery with the Kingdom, the PECs conferred
 with counsel for Dallah Avco and the parties are in agreement that the deadline for fact discovery
 as to Dallah Avco should mirror the deadline for jurisdictional fact discovery as to Saudi Arabia,
 as Dallah Avco previously proposed. Accordingly, the PECs and Dallah Avco jointly request
 that Dallah Avco’s fact discovery deadline be set to coincide with the jurisdictional fact
 discovery deadline for the Kingdom of Saudi Arabia.

         The parties thank the Court for its attention to this matter.

                                                Respectfully submitted,

                                                COZEN O’CONNOR




                                                By:     Sean P. Carter

 SPC/:bdw

 cc:     The Honorable George B. Daniels (via ECF)
         All MDL Counsel of Record (via ECF)


 LEGAL\39807307\1




The parties' request is GRANTED. The fact discovery deadline for Dallah Avco shall coincide with the
jurisdictional fact discovery deadline for the Kingdom of Saudi Arabia.


SO ORDERED.


January 31, 2019
New York, New York




                                                  -2-
